Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 

Applicants’ response to the last Office Action, filed on Jan. 26 2021, has been entered  and made of record. 
Applicants’ amendment has required new grounds of rejection because the claim language used “a function or parameter”,  the non-final rejection maps the parameter. Since Applicant deletes the “or parameter” to narrow the scope of claims, new ground is created.  New grounds rejection are therefore presented in the 
	Examiner would like to further clarify his position that the priority date was determined on April 26 2019 since no argument related to this date from Applicant. 
Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Givon (US 2012/0176477 A1, a reference of 
As to claim 18, Givon discloses that a method, comprising:
receiving a digital package comprising two or more images ([0037]-[0038], [0075] two stereo images), metadata, ([0100]-[0102], [0114], [0118]);
performing a first action on the two or more images, wherein the first action includes at least one of:
a recognition of at least one object within the two or more images ([0037]-[0038], [0068]-[0069], [0103]-[0105]); or 
an identification of information associated with the at least one object ([0037]-[0038], [0068], claims 1, 6, and 9); 
performing a second action on the two or more images ([0107]-[0108] calculating shift or angle of view); and 

Givon  does not explicitly mention a function in the received information, which is well known in the art.
Spencer, in an analogous environment, further discloses that embed a function/command in the image package ([0047]-[0048], [0066]-[0067], [0069], note that the function is a command or series of commands embed in the image package).
  utilizing function file embedded with image package data would be easier for further processing obtained images  by a user. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known function/command  of  with the well-known technique in image processing of Govon because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  KSR, 550 U.S., at 417
As to claims 1 and 17, the claims are corresponding medium and apparatus claims to claim 18, the discussions are addressed with respect to claim 18. 

As to claim 11,   Givon further discloses that the apparatus of Claim 1, wherein the synthetic image is stored as an object ([0110]-[0112], claims 1, 12 and 14).

The claims 3-8 and 13, the combination of  Givon and Spencer, further in view of Haikin et al. (US 2012/0213407 A1, a reference of PTO 1449, hereinafter Haikin).
As to claim 3,  Givon further discloses that the apparatus of Claim 1, wherein the metadata includes data associated with the two or more images ([0114], [0118]),  but does not include at least one of resolution, color, or compression type, which are well known in the art.

utilizing metadata file embedded with resolution data would be easier for further processing obtained images  by a user. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known metadata file of  Haikin with the well-known technique in image processing of the combination of Govon and Spencer because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  id., at 417.
As to claims 4-5, 7-8,  Haikin further discloses that the metadata file associated with a camera, including at least one of a model number or processor type ([0118]), data associated with a lens, including a lens make or a lens model (0118]), at least one of: exposure information, lens configuration, slider positions, 
 As to claim 6, Haikin further discloses that  wherein the second action includes rectifying chromatic aberrations associated with the lens ([0118], [0173]).
As to claim 13, Givon further discloses that wherein the synthetic image is rendered but not mentions  utilizing at least one server ([0110]-[0111]).
Haikin, in analogous environment,  further discloses that  utilizing a sever to processing the image [0110]-[0111], [0160]).
The motivation for combine is similar to the statement of claim 3. 

s 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Givon and Spencer in view of  Givon1 (2008/0037829 A1, a reference of PTO1449, hereinafter Givon1).
As to claim 9, Givon further discloses that the apparatus of Claim 1, wherein the second action includes combining two images of the two or more images ([0110]-[0112]), but not  aligning a first image of the two or more images and a second image of the two or more images.
Givon1, in an analogous environment, teaches aligning a first image of the two or more images and a second image of the two or more images ([[0154]-[0158]). 
Givon1 aligns the 2D images in order to create the 3D images.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known aligning scheme of  Givon1  with the well-known technique in image processing of Givon   Id, at 417.
As to claim 10, Givon1 further discloses that the apparatus of Claim 1, wherein the apparatus is configured to render a second synthetic image based on the synthetic image and at least one image of the two or more images ([0238]-[0244]).
As to claim 7, Givon1 further discloses that 
Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Givon and Spencer in view of Mizrahi (US 2008/0207322 A1).
As to claims 15-16, Givon further discloses that the apparatus of Claim 11, wherein object involves  rendering the synthetic image, but not mention view parameters.
Mizrahi, in analogous environment, further teaches utilizing view parameter for at least one of a device type, a screen size, a 
By utilizing viewing parameters, the cost of rendering display would be reduced ([0006].
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known view parameter scheme of  Mizrahi  with the well-known technique in image processing of the combination of Givon and Spencer because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.
As to  claims 12 and 14, Mizrahi further teaches using sever and client device to access or render the object (Fig. 1, [0045]-[0051]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JINGGE WU/Primary Examiner, Art Unit 2663